DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed 09/04/2022, with respect to the amended claims 1, 12, and 17 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Faaborg et al. (US 20170103574 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruls (US 20140028809 A1) in view of Faaborg et al. (US 20170103574 A1).
Regarding claims 1 and 17, Bruls discloses a multiview display system (fig. 1, [0014] an autostereostopic multi-view 3D display, [0066 and 0084]) comprising: 
a multiview display (160 of fig. 1) configured to provide a plurality of views representing a multiview image (100 and 180 of fig. 1), 
views of the view plurality being arranged angularly adjacent to one another (100, 180, 182, and 184 of fig. 1); and 
a view-terminus indicator (140 of fig. 1, [0016] an indicator generator that processes the 3D image data to establish a graphical shape in the 3D image data. The graphic shape in the 3D image data is considered as the view-terminus indicator. Note: see Fig. 3B of the specification of the present invention. FIG. 3B also illustrates an example of a view-terminus indicator 120 comprising a visual indicator (i.e., a graphical overlay 122 comprising a arrow-shape symbol) configured to direct the user away from the terminal view 102a) associated with a terminal view of the view plurality ([0067-0068]overlaying the graphical shape 204 in the image data corresponding to the central view 50), 
wherein the view-terminus indicator is configured to alert a user of the multiview display system to an angular terminus of the view plurality (e.g. figs. 4a-4e and 8a-8d, [0018]  visual information is provided to the viewer about how the currently perceived views are positioned within the series of views, [0088]).
Bruls suggests that figures 4a-4e illustrate the graphical shape comprises (i) a reference shape for graphically representing a reference position of a reference view within the series of views, and (ii) a position shape for graphically representing a current position of the two different ones of the series of views within the series of views, and wherein the graphical shape is arranged in the 3D image data for, when being displayed on the 3D display, providing to the viewer a reference part and a position part of the position indicator having a relative spatial alignment graphically representing the relative position of the two different ones of the series of views within the series of views.
It is noted that Bruls does not teach the view-terminus indicator comprising a visual indicator that is visible to the user only when the terminal view is viewed by the user.
Faaborg teaches the view-terminus indicator comprising a visual indicator that is visible to the user only when the terminal view is viewed by the user ([0005, 0029-0032, 0040-0041] a scene as viewed by the user with a visual alert and the alert may be, for example, a visual indicator and/or an audible indicator and/or other type of indicator. In some embodiments, the visual indicator may include, for example, a grid overlaid on and/or extending from the virtual scene generated and displayed so as to be visible to the user).
Taking the teachings of Bruls and Faaborg together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual indicator of Faaborg into the display of Bruls to alert a user to move in a new direction. 
Regarding claim 2, Bruls further discloses the multiview display system of Claim 1, wherein the view-terminus indicator comprises a visual indicator configured to provide a visual indication of the terminal view of the view plurality (e.g. figs. 2a-4e, [0018]).
Regarding claim 3, Bruls further discloses the multiview display system of Claim 2, wherein the visual indicator comprises a graphical overlay on the terminal view configured to alert the user of the angular terminus of the view plurality ([0067] The graphical shape 204 may be included in the view by, e.g. overlaying the graphical shape 204 in the image data corresponding to the central view 50, [0074]).
Regarding claims 4 and 19, Bruls further discloses the multiview display system of Claim 3, wherein the graphical overlay is further configured to direct a user away from an angular range beyond the angular terminus ([0088] a viewer positioned at the farther viewing position 434 will perceive the position indicator 462 and the further position indicator 464 shown in FIG. 8d. This may indicate to the viewer that he is positioned too far away from the 3D display 400).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bruls (US 20140028809 A1) in view of Faaborg et al. (US 20170103574 A1) as applied to claim 1, and further in view of Scavezze et al. (US 20170230641 A1)
Regarding claim 5, Bruls modified by Faaborg teaches the multiview display system of Claim 1.
Bruls modified by Faaborg does not teach wherein the view-terminus indicator comprises a haptic indicator configured to provide haptic feedback to the user representing the alert of the angular terminus of the view plurality.
Scavezze teaches wherein the view-terminus indicator comprises a haptic indicator configured to provide haptic feedback to the user representing the alert of the angular terminus of the view plurality ([0053] the device further comprises a user interface providing at least one of an auditory, visual, or haptic feedback to a user and being responsive to verbal, tactile, or gestural input by the user, 630 of fig. 6, [0031, 0044]).
Taking the teachings of Bruls, Faaborg, and Scavezze together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic feedback of Scavezze into the display system of Bruls and Faaborg for constructing a 3D model using fewer images, while having those approximately evenly spaced, may result in decreased processing time and memory consumption, which can improve the overall performance of the HMD device ([0039] of Scavezze). 
Regarding claim 18, Bruls modified by Faaborg teaches the method of multiview display system operation of Claim 17, Bruls further teaches wherein providing the view-terminus indicator comprises one or both of including a visual indicator within the terminal view of the plurality of views (figs. 2a-4e, 8b-8d) 
Bruls modified by Faaborg does not generating haptic feedback to alert the user to the angular terminus of the view plurality.
Scavezze teaches generating haptic feedback to alert the user to the angular terminus of the view plurality ([0053] the device further comprises a user interface providing at least one of an auditory, visual, or haptic feedback to a user and being responsive to verbal, tactile, or gestural input by the user, 630 of fig. 6, [0031, 0044]).
Taking the teachings of Bruls, Faaborg, and Scavezze together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic feedback of Scavezze into the display system of Bruls and Faaborg for constructing a 3D model using fewer images, while having those approximately evenly spaced, may result in decreased processing time and memory consumption, which can improve the overall performance of the HMD device ([0039] of Scavezze). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruls (US 20140028809 A1) in view of Faaborg et al. (US 20170103574 A1) as applied to claim 1, and further in view of Ijerman et al. (US 20070018585 A1).
Regarding claim 6, Bruls modified by Faaborg teaches the multiview display system of Claim 1, Bruls further teaches wherein the view plurality comprises a pair of views adjacent to the angular terminus ([0062] A viewer, positioned in space before the 3D display 160, may obtain autostereoscopic viewing of the 3D image data 122 by observing any two different ones of the series of views 100, with a left eye of the viewer observing a view of said two views and a right eye of the viewer observing a right view of said two views], and the view-terminus indicator being exclusively associated with a first view of the view pair immediately adjacent to the angular terminus ([0067] a viewer positioned at the central viewing position 182 will perceive with his left eye the graphical shape 204 being part of the central view 50. The graphical shape 204 may be included in the view by, e.g. overlaying the graphical shape 204 in the image data corresponding to the central view 50), wherein the view-terminus indicator is configured to alert the user of the angular terminus only when the user is at an angle relative to the multiview display corresponding to an angular extent of the first view (fig. 4a, 4b, 4d, and 4e, 8b-8d).
It is noted that Bruls modified by Faaborg does not teach views of the view pair being duplicates of one another.
Ijerman teaches views of the view pair being duplicates of one another ([0155]).
Taking the teachings of Bruls, Faaborg, and Ijerman together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the duplicated views of Ijerman into the display system of Bruls and Faaborg to improve separation of the viewing zones ([0176] of Ijerman).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruls (US 20140028809 A1) in view of Faaborg et al. (US 20170103574 A1) as applied to claim 1, and further in view of Stroetmann (US 20150189256 A1).
Regarding claim 7, Bruls modified by Faaborg teaches the multiview display system of Claim 1, Bruls further teaches the view- terminus indicator being configured to alert the user at a determined viewing angle (402 of fig. 8a) corresponding an angular extent of the terminal view (figs. 8b, 8c, and 8d). 
However, Bruls modified by Faaborg does not teach further comprising a viewing- angle tracker configured to determine a viewing angle of the user relative to the multiview display, wherein the viewing-angle tracker comprises one or both of a motion tracker configured to track a motion of the multiview display and a user tracker configured to track a location of the user relative to the multiview display.
Stroetmann teaches a viewing- angle tracker configured to determine a viewing angle of the user relative to the multiview display ([0043] the computing device with the autostereoscopic multi-layer display device includes a single camera operable to capture images and/or video of the user's eye 510 and analyze the relative position and/or motion of that feature over time to attempt to determine the user's viewpoint and viewing angle on a displayed scene provided by the autostereoscopic multi-layer display device, figs. 6(a) and 6(b)), wherein the viewing-angle tracker comprises one or both of a motion tracker configured to track a motion of the multiview display ([0020 and 0030]) and a user tracker configured to track a location of the user relative to the multiview display ([0027 and 0028], fig. 2).
	Taking the teachings of Bruls, Faaborg, and Stroetmann together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing angle tracker of Stroetmann into the display system of Bruls and Faaborg for improving the perception of depth by providing a mechanism to control the display in correspondence with the movement of a user's feature and to reduce the negative effects of motion ([0008]).

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruls (US 20140028809 A1) in view of Faaborg et al. (US 20170103574 A1) as applied to claim 1, and further in view of Fattal (US 20180278923 A1).
Regarding claim 8. Bruls modified by Faaborg teaches the multiview display system of Claim 1, Bruls further teaches the multiview display comprising: an organic light emitting diode layer (162 of fig. 1, [0059] The display layer 162 may be, e.g., a Liquid Crystal Display (LCD) layer, or an Organic Light Emitting Diode (OLED) layer) spatially distributed across the multiview display; and 
an array of light valves (164 of fig. 1) configured to modulate the plurality of directional light beams to provide the different views representing the multiview image ([0060] the optical layer 164 comprises a plurality of micro lenses, each of the plurality of micro lenses may emit a viewing cone identical or similar to the viewing cone 180).
Bruls modified by Faaborg does not teach a plurality of multibeam emitters spatially distributed across the multiview display, each multibeam emitter of the multibeam emitter plurality being configured to provide a plurality of directional light beams having different principal angular directions corresponding to different view directions of different views of the view plurality.
Fattal teaches a plurality of multibeam emitters spatially distributed across the multiview display, each multibeam emitter of the multibeam emitter plurality being configured to provide a plurality of directional light beams having different principal angular directions corresponding to different view directions of different views of the view plurality ([0015, 0088, and 0089]).
Taking the teachings of Bruls, Faaborg, and Fattal together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitters of Fattal into the display device of Bruls and Faaborg to reduce, or in some embodiments to minimize, dark zones between views of the multiview display, while at the same time reducing, or in some embodiments minimizing, an overlap between views of the multiview display ([0072] of Fatal).
Regarding claim 9, Bruls modified by Faaborg teaches the multiview display system of Claim 8. 
However, Bruls modified by Faaborg does not teach the multiview display further comprising a light guide configured to guide light along a length of the light guide as guided light, the multibeam emitter comprising a multibeam element configured to scatter out a portion of the guided light as the plurality of directional light beams, wherein a size of the multibeam element is comparable to a size of a light valve of the light valve array.
Fattal teaches a light guide configured to guide light along a length of the light guide as guided light, the multibeam emitter comprising a multibeam element configured to scatter out a portion of the guided light as the plurality of directional light beams ([0032-0034]), wherein a size of the multibeam element is comparable to a size of a light valve of the light valve array ([0071-0072]).
	Taking the teachings of Bruls, Faaborg, and Fattal together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide of Fattal into the display device of Bruls and Faaborg to reduce, or in some embodiments to minimize, dark zones between views of the multiview display, while at the same time reducing, or in some embodiments minimizing, an overlap between views of the multiview display ([0072] of Fatal).
Regarding claim10, Bruls modified by Faaborg and Fattal teaches the multiview display system of Claim 9, Fattal further teaches wherein the multibeam element comprises one or more of a diffraction grating configured to diffractively scatter out the portion of the guided light as the plurality of directional light beams ([0099]), a micro-reflective structure configured to reflectively scatter out the portion of the guided light as the plurality of directional light beams ([0102 and 0108]), and a micro-refractive structure configured to refractively scatter out the portion of the guided light as the plurality of directional light beams ([0102 and 0108]).
Regarding claim 20, Bruls modified by Faaborg teaches the method of multiview display system operation of Claim 17, Bruls further teaches wherein displaying a multiview image comprises: generating directional light beams using a multibeam backlight comprising a plurality of multibeam elements spatially distributed across the multibeam backlight (162 of fig. 1, 0059-0060]), the directional light beams having different principal angular directions corresponding to view directions of respective different views of the plurality of views (180 of fig. 1); and modulating the directional light beams using an array of light valves (164 of fig. 1) to provide the plurality of views as the multiview image (182 and 184 of fig. 1). 
It is noted that Bruls modified by Faaborg does not teach wherein a size of a multibeam element of the multibeam element plurality is comparable to a size of a light valve of the light valve array.
Fattal teaches wherein a size of the multibeam element is comparable to a size of a light valve of the light valve array ([0071-0072]).
Fattal suggests a plurality of multibeam emitters spatially distributed across the multiview display, each multibeam emitter of the multibeam emitter plurality being configured to provide a plurality of directional light beams having different principal angular directions corresponding to different view directions of different views of the view plurality ([0015, 0088, and 0089]).
	Taking the teachings of Bruls, Faaborg, and Fattal together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide of Fattal into the display device of Bruls and Faaborg to reduce, or in some embodiments to minimize, dark zones between views of the multiview display, while at the same time reducing, or in some embodiments minimizing, an overlap between views of the multiview display ([0072] of Fatal).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bruls (US 20140028809 A1) in view of Faaborg et al. (US 20170103574 A1) as applied to claim 1, and further in view of Jeong et al. (US 20100097449 A1)
Regarding claim 8. Bruls modified by Faaborg teaches the multiview display system of Claim 1, Bruls further teaches the multiview display comprising: an organic light emitting diode layer (162 of fig. 1, [0059] The display layer162 may be, e.g., a Liquid Crystal Display (LCD) layer, or an Organic Light Emitting Diode (OLED) layer) spatially distributed across the multiview display; and 
an array of light valves (164 of fig. 1) configured to modulate the plurality of directional light beams to provide the different views representing the multiview image ([0060] the optical layer 164 comprises a plurality of micro lenses, each of the plurality of micro lenses may emit a viewing cone identical or similar to the viewing cone 180).
Bruls modified by Faaborg does not teach a plurality of multibeam emitters spatially distributed across the multiview display, each multibeam emitter of the multibeam emitter plurality being configured to provide a plurality of directional light beams having different principal angular directions corresponding to different view directions of different views of the view plurality.
Jeong teaches a plurality of multibeam emitters (LS of figs. 3) spatially distributed across the multiview display (38 of figs. 3, 8A and 8B), each multibeam emitter (LS and 38 of figs. 3, 8A and 8B) of the multibeam emitter plurality being configured to provide a plurality of directional light beams having different principal angular directions corresponding to different view directions of different views of the view plurality (figs. 8A and 8B).
Taking the teachings of Bruls, Faaborg, and Jeong together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitters of Jeong into the device system of Bruls and Faaborg to provide an image display device capable of displaying a 2-dimensional (2D) image and a 3-dimensional (3D) image without a resolution reduction and capable of performing a switching between the 2D image and the 3D image and a method of driving the same ([0009] of Jeong).
Regarding claim 9, Bruls modified by Faaborg and Jeong teaches the multiview display system of Claim 8, Jeong further teaches the multiview display further comprising a light guide configured to guide light along a length of the light guide as guided light (37 of fig. 3), the multibeam emitter comprising a multibeam element (the rays of LS and 38 of fig. 3) configured to scatter out a portion of the guided light as the plurality of directional light beams, wherein a size of the multibeam element is comparable to a size of a light valve of the light valve array (the light rays from 38 and the light rays from 36 of fig. 8A and 8B).  
Regarding 10, Ruls modified by Faaborg and Jeong teaches the multiview display system of Claim 9, Jeong further teaches wherein the multibeam element comprises one or more of a diffraction grating configured to diffractively scatter out the portion of the guided light as the plurality of directional light beams, a micro-reflective structure configured to reflectively scatter out the portion of the guided light as the plurality of directional light beams, and a micro-refractive structure configured to refractively scatter out the portion of the guided light as the plurality of directional light beams (36 of fig. 3, [0052]).
Regarding claim 11, Bruls modified by Faaborg teaches the multiview display system of Claim 8. 
However, Bruls modified by Faaborg does not teach a broad-angle backlight adjacent to a side of the multiview display opposite to a side adjacent to the light valve array, the broad-angle backlight being configured to provide broad-angle emitted light during a two-dimensional (2D) mode of the multiview display system, light valve array being configured to modulate the broad-angle emitted light as a 2D image, wherein the multiview display is configured to be transparent to the broad-angle emitted light, the multiview display system being configured to display the multiview image during a multiview mode and the 2D image during the 2D mode.
Jeong teaches a broad-angle backlight (38 of fig. 3) adjacent to a side of the multiview display (35 of fig. 3) opposite to a side adjacent to the light valve array (36 of fig. 3), the broad-angle backlight being configured to provide broad-angle emitted light during a two-dimensional (2D) mode of the multiview display system (figs. 7A and 7B, [0040] In the 2D mode, the controller 31 rearranges the RGB digital video data in the 2D data format and supplies the RGB digital video data of the 2D data format to the data drive circuit of the first driver 32), light valve array being configured to modulate the broad-angle emitted light as a 2D image (36 of figs. 3 and 7A and 7B), wherein the multiview display is configured to be transparent to the broad-angle emitted light (35 of figs. 3, 7A and 7B), the multiview display system being configured to display the multiview image during a multiview mode (figs. 8A and 8B) and the 2D image during the 2D mode (figs. 7A and 7B).
	Taking the teachings of Bruls, Faaborg, and Jeong together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 2D display mode of Jeong into the device system of Bruls and Faaborg to provide an image display device capable of displaying a 2-dimensional (2D) image and a 3-dimensional (3D) image without a resolution reduction and capable of performing a switching between the 2D image and the 3D image and a method of driving the same ([0009] of Jeong).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100097449 A1) in view of Bruls (US 20140028809 A1) and Faaborg et al. (US 20170103574 A1).
Regarding claim 12, Jeong discloses a multiview display (fig. 3) comprising: 
a multibeam backlight (LS and 38 of fig. 3) configured to provide emitted light as a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of the multiview display (figs. 8A and 8B), the multibeam backlight comprising a plurality of multibeam emitters (LS and 38 of fig. 3) configured to emit the plurality of directional light beams having different principal angular directions corresponding to the respective different view directions of the multiview display (e.g. figs. 8A and 8B); and 
an array of light valves (36 of figs. 3, 8A and 8B) configured to modulate the plurality of directional light beams as a multiview image comprising a plurality of views having directions corresponding to the different view directions (figs. 8A and 8B), 
Jeong does not teach (A) wherein the multiview display is configured to provide a view-terminus indicator associated with a terminal view of the view plurality, (B) the view-terminus indicator comprising a visual indicator that is visible to the user only when the terminal view is viewed by the user.
	Bruls teaches (A) wherein the multiview display is configured to provide a view-terminus indicator associated with a terminal view of the view plurality (140 of fig. 1, figs 2a-4e, 8b-8d, [0022, 0023, 0067, and 0088]). 
Faaborg teaches (B) the view-terminus indicator comprising a visual indicator that is visible to the user only when the terminal view is viewed by the user ([0005, 0029-0032, 0040-0041] a scene as viewed by the user with a visual alert and the alert may be, for example, a visual indicator and/or an audible indicator and/or other type of indicator. In some embodiments, the visual indicator may include, for example, a grid overlaid on and/or extending from the virtual scene generated and displayed so as to be visible to the user).
	Taking the teachings of Jeong, Bruls, and Faaborg together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicator of Brul and the visual indicator of Faaborg into the device system of Jeong to provide the position indicator may graphically represent a relative position of the two different ones of the series of views with respect to views having a higher quality for allowing the viewer to determine a direction towards a new viewing position that provides to the viewer stereoscopic viewing with a lower amount of artifacts ([0021] of Bruls).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100097449 A1) in view of Bruls (US 20140028809 A1) and Faaborg et al. (US 20170103574 A1) as applied to claim 12, and further in view of Fattal (US 20180278923 A1)
Regarding claim 13, Jeong and Bruls teach the multiview display of Claim 12, Jeong further teaches wherein the multibeam backlight comprises a light guide (37 of fig. 3) configured to guide light in a propagation direction along a length of the light guide as guided light ([0037]), and wherein the plurality of multibeam emitters (LS and 38 of fig. 3) is a plurality of multibeam elements spaced apart from one another along the light guide length (37 of fig. 3), a multibeam element of the plurality of multibeam elements being configured to scatter out from the light guide a portion of the guided light as the directional light beams (36 of fig. 3, see figs. 8A and 8B)
It is noted that Jeong, Bruls, and Faaborg do not teach a size of the multibeam element being between fifty percent and two hundred percent to a size of a light valve of the light valve array.
	Fattal teaches a size of the multibeam element being between fifty percent and two hundred percent to a size of a light valve of the light valve array ([0072]).
	Taking the teachings of Jeong, Bruls, Faaborg, and Fattal together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light guide of Fattal into the display device of Jeong, Bruls, and Faaborg to reduce, or in some embodiments to minimize, dark zones between views of the multiview display, while at the same time reducing, or in some embodiments minimizing, an overlap between views of the multiview display ([0072] of Fatal).
Regarding 14, Jeong, Bruls, Faaborg, and Fattal teach the multiview display of Claim 13, Jeong further teaches wherein the multibeam element comprises one or more of a diffraction grating multibeam element, a micro-reflective multibeam element, and a micro-refractive multibeam element (36 of fig. 3, [0052]).  Fattal further teaches wherein the multibeam element comprises one or more of a diffraction grating multibeam element, a micro-reflective multibeam element, and a micro-refractive multibeam element ([0099, 0102, and 0108]).
Regarding 15, Jeong modified by Bruls, Faaborg, and Fattal teaches the multiview display of Claim 13, Jeong further discloses a light source (LS of fig. 3) optically coupled to an input of the light guide of the multibeam backlight (37 of fig. 3), the light source being configured to provide light to be guided in the light guide as the guided light one or both of having a non-zero propagation angle (36 of figs. 8A and 8B). Fattal further teaches the guided light being collimated according to a predetermined collimation factor ([0042-0044].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100097449 A1) in view of Bruls (US 20140028809 A1) and Faaborg et al. (US 20170103574 A1) as applied to claim 12, and further in view of Scavezze et al. (US 20170230641 A1).
Regarding claim 16, Jeong modified by Bruls, and Faaborg teaches the multiview display of Claim 12, Bruls further teaches wherein the view-terminus indicator comprises one or both of a visual indicator (figs. 2a-4e, 8b-8d) and a haptic indicator, the visual indicator being configured to provide a visual indication within the terminal view of the view plurality of the multiview image (figs. 2a-4e, 8b-8d) and the haptic indicator being configured to provide a haptic signal to indicate the terminal view.
It is noted that Jeong, Bruls and Faaborg do not teach a haptic indicator being configured to provide a haptic signal to indicate the terminal view.
Scavezze teaches a haptic indicator being configured to provide a haptic signal to indicate the terminal view ([0053] the device further comprises a user interface providing at least one of an auditory, visual, or haptic feedback to a user and being responsive to verbal, tactile, or gestural input by the user, 630 of fig. 6, [0031, 0044]).
Taking the teachings of Jeong, Bruls, Faaborg, and Scavezze together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the haptic feedback of Scavezze into the display system of Jeong, Bruls, and Faaborg for constructing a 3D model using fewer images, while having those approximately evenly spaced, may result in decreased processing time and memory consumption, which can improve the overall performance of the HMD device ([0039] of Scavezze). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425